Citation Nr: 0616208	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  02-22 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to rating in excess of 20 percent for 
service-connected left knee disability based on limitation of 
motion, prior to March 30, 2005.

2.  Entitlement to a rating in excess of 10 percent for 
service-connected right knee disability based on limitation 
of motion, prior to June 17, 2005.
 
3.  Entitlement to a rating in excess of 10 percent for 
service-connected left knee disability based on instability, 
prior to March 30, 2005.  

4.  Entitlement to a rating in excess of 20 percent for 
service-connected right knee disability based on instability, 
prior to June 17, 2005.

5.  Entitlement to rating in excess of 30 percent for 
service-connected total knee replacement of the left knee, 
from June 1, 2006.

6.  Entitlement to a rating in excess of 30 percent for 
service-connected total knee replacement of the right knee, 
from August 1, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to June 
1964.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
granted service connection for right knee disability and for 
left knee disability, assigning a 20 percent rating for each 
effective from January 23, 2001.  The veteran filed a timely 
notice of disagreement in February 2002.  The RO issued a 
statement of the case in December 2002; and the veteran filed 
a substantive appeal (VA Form 9) in December 2002.  

The December 2001 rating decision granted the veteran a 20 
percent rating in each knee for moderate subluxation and 
lateral instability (pursuant to Diagnostic Code 5257.  
Subsequent rating decisions (dated February 2002 and January 
2003) confirmed that rating.  

The RO issued a January 2003 rating decision in which it 
determined that the correct effective date for each knee 
disability was February 25, 2000.    

In a December 2004 rating decision, the RO readjusted the 
disability ratings and assigned separate ratings based on 
instability of each knee.  As a result, four separate ratings 
were assigned for the knee disabilities:  20 percent for 
service-connected left knee disability based on limitation of 
motion (referred to as limitation of extension by the RO), 10 
percent for service-connected right knee disability based on 
limitation of motion (referred to as limitation of extension 
by the RO), 10 percent for service-connected left knee 
disability based on instability, and 20 percent for service-
connected right knee disability based on instability.  

The veteran underwent total left knee replacement surgery on 
March 30, 2005 and total right knee replacement surgery on 
June 17, 2005.  The RO issued a rating decision in August 
2005 assigning one 100 percent rating for each knee, 
effective March 30, 2005 and June 17, 2005, respectively, 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5055 (2005).  According to the August 2005 rating decision, 
30 percent ratings for the disabilities will be resumed in 
the near future, effective May 1, 2006, for the left knee, 
and effective September 1, 2006, for the right knee.   

The Board notes that the veteran filed an August 2005 claim 
for a total disability rating based on individual 
unemployability (TDIU); and that in his March 2006 brief, he 
raised a claim for service connection for arthroscopy scars.  
These matters are referred to the RO for appropriate action. 

The issues of entitlement to rating in excess of 30 percent 
for service-connected total knee replacement of the left 
knee, from June 1, 2006, and entitlement to a rating in 
excess of 30 percent for service-connected total knee 
replacement of the right knee, from August 1, 2006, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  Prior to March 30, 2005, the veteran's service-connected 
left knee disability based on limitation of motion was not 
productive of flexion limited to 15 degrees or less, nor was 
extension limited to 20 degrees or more.

2.  Prior to June 17, 2005, the veteran's service connected 
right knee disability based on limitation of motion was not 
productive of flexion limited to 30 degrees or less, nor was 
extension limited to 15 degrees or more.  

3.  Prior to March 30, 2005, the veteran's service-connected 
left knee disability based on instability was manifested by 
no more than slight recurrent subluxation or lateral 
instability.

4.  Prior to June 17, 2005, the veteran's service connected 
right knee disability based on instability was manifested by 
no more than moderate recurrent subluxation or lateral 
instability.  
  

CONCLUSIONS OF LAW

1.  Prior to March 30, 2005, the criteria for entitlement to 
a disability evaluation in excess of 20 percent for the 
veteran's service-connected left knee disability based on 
limitation of motion were not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 
5260, 5261 (2005).

2.  Prior to June 17, 2005, the criteria for entitlement to a 
disability evaluation in excess of 10 percent for the 
veteran's service-connected right knee disability based on 
limitation of motion were not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 
5260, 5261 (2005).

3.  Prior to March 30, 2005, the criteria for entitlement to 
a disability evaluation in excess of 10 percent for the 
veteran's service-connected left knee disability based on 
instability were not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Code 5257 
(2005).

4.  Prior to June 17, 2005, the criteria for entitlement to a 
disability evaluation in excess of 20 percent for the 
veteran's service-connected right knee disability based on 
instability were not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Code 5257 
(2005).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claims in January 2001.  A VCAA letter was issued to the 
appellant in June 2001 (prior to the December 2001 rating 
decision).  This letter effectively notified the appellant of 
what information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  
Another RO letter was issued to the veteran in November 2003 
setting forth the status of his appeal, the responsibilities 
of the parties in providing evidence, what the evidence must 
show to support his claims, and how VA would help obtain 
evidence in support of his claim. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the rating claims, but there has been no notice 
regarding the possible effective dates to be assigned.  
Despite the inadequate notice provided to the appellant, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  The Board notes that 
the RO did furnish the appellant letters in June 2001 and 
November 2003 in which it advised the veteran what 
information and evidence is needed to substantiate his 
claims, what information and evidence must be submitted by 
the claimant, and what information and evidence will be 
obtained by VA.  The letters also implicitly advised the 
veteran of the need to submit any evidence in his possession 
that pertains to the claims.  In subsequent statements of the 
case and supplemental statements of the case dated December 
2002, July 2003, September 2003, January 2005, and November 
2005, the RO provided the veteran with the notice regarding 
the applicable rating criteria for the evaluation of knee 
disabilities.   The record shows that the RO has 
readjudicated the ratings and effective dates assigned.  The 
Board finds no resulting prejudice to the veteran as a result 
of any perceived deficiency under the Dingess judicial 
holding. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and VA 
examinations.  There is no indication of relevant, 
outstanding records which would support the appellant's 
claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issues addressed on the merits in this appeal. 

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral knee disabilities 
warrants higher disability ratings.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The veteran's service-connected knee disabilities have been 
variously rated by the RO under the provisions of Diagnostic 
Codes 5257-5261. 

Pursuant to 38 C.F.R. § 4.71a (Diagnostic Code 5257), a 
rating of 10 percent is warranted when the veteran 
experiences slight subluxation or lateral instability.  A 
rating of 20 percent is warranted when the veteran 
experiences moderate subluxation or lateral instability.  A 
rating of 30 percent is warranted when the veteran 
experiences severe subluxation or lateral instability.

Dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.  

The law permits separate ratings for arthritis and 
instability of a knee.  Specifically, the VA General Counsel 
has held that a veteran who has arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257 because the arthritis would be considered an 
additional disability warranting a separate evaluation even 
if the limitation of motion was not compensable.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
Likewise, the VA General Counsel has also held that, when x-
ray findings of arthritis are present and a veteran's knee 
disability is evaluated under Code 5257, the veteran would be 
entitled to a separate compensable evaluation under 
Diagnostic Code 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  See VAOPGCPREC 9-98 (Aug. 14, 1998).

Pursuant to Diagnostic Code 5010, degenerative joint disease 
is to be rated as analogous to degenerative arthritis under 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under this Code, 
degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, when limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each major joint or groups of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003. 38 C.F.R. § 4.71a; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  NOTE (2): The 20 percent and 
10 percent ratings based on X-ray findings will not be 
utilized in rating conditions listed under Diagnostic Codes 
5013 to 5024, inclusive.  38 C.F.R. § 4.71a.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 
percent rating is warranted for leg flexion limited to 45 
degrees.  A 20 percent rating is warranted for leg flexion 
limited to 30 degrees.  A 30 percent rating is warranted for 
leg flexion limited to 15 degrees. 

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5261, a 10 
percent rating is warranted for leg extension limited to10 
degrees.  A 20 percent rating is warranted for leg extension 
limited to 15 degrees.  A 30 percent rating is warranted for 
leg extension limited to 20 degrees.  A 40 percent rating is 
warranted for leg extension limited to 30 degrees.  A 50 
percent rating is warranted for leg extension limited to 45 
degrees. 

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension), both codified at 38 C.F.R. §4.71a, may be 
assigned for disability of the same joint.  See VAOPGCPREC 9-
2004.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Facts

The veteran filed his claims for service connection in 
January 2001; and he subsequently underwent a VA examination 
in October 2001.  He reported pain in his knees that was 
intermittent when he was at rest, and constant upon 
weightbearing.  On a scale of 1-10, the severity of the pain 
was a 2 or 3; however, he noted that it can get as high as a 
5 or 6.  He also complained of weakness, stiffness, swelling, 
heat, and occasional erythema.  He reported instability and 
"give away weakness" in the left knee that caused 
approximately one fall a year for the past three years.  He 
reported experiencing flare-ups of pain when the humidity 
rises.  The flare-ups were so severe that he would simply lie 
on the floor.  He reported using Ace wraps occasionally, and 
using a cane when walking on uneven ground.  In terms of 
functional limitations, the veteran reported that he was able 
to do most of the housework for his wife (who was still 
employed).  He was unable to walk more than a block.  He 
could not use a treadmill, climb ladders, dance, or ride an 
exercise bicycle.  He could climb upstairs, but found it 
extremely painful to walk downstairs.  

Upon examination, the left knee showed zero to minimal 
visible deformity consistent with osteoarthritis.  There was 
no effusion and no mediolateral or anterior-posterior 
instability.  There was no patellar instability.  He was able 
to extend the knee to 0 degrees and flex it to 105 degrees.  
There was crepitus (palpable and audible) upon flexion and 
extension.

Examination of the right knee revealed medial and lateral 
suprapatellar and subpatellar effusions.  There was no 
detectable mediolateral or anterior-posterior instability.  
The patella was held firm by the pressure of the fluid in the 
effusions.  His right knee was significantly warmer to the 
touch than the left.  It could be extended to 5 degrees and 
could be flexed (with the clinician's assistance) to 70 
degrees.  

MRIs of both knees showed findings suggestive of a chronic 
tear or strain of the anterior cruciate ligament (ACL) in the 
knee with bone contusions, osteophytes, and other 
degenerative changes.  The MRI of the right knee showed 
evidence of a previous meniscectomy; findings consistent with 
contusion; effusion; and suggestions of a chronic tear in the 
ACL.  The clinician diagnosed the veteran with traumatic 
arthritis in both knees with evidence of old contusions, 
meniscal damage, and bilateral damaged ACLs.  The clinician 
found that the conditions were most likely caused in service, 
and complicated by non-service connected obesity.  

The veteran sought treatment from the VA in April 2002, at 
which time he began receiving soft tissue joint injections.  
A June 2002 treatment note shows that upon examination, his 
knees were within functional limitations except that he had 
lost 25 degrees of extension on his right knee and 20 degrees 
of extension on his left knee.  In December 2002, he was 
diagnosed with moderate osteoarthritis of both knees.  

The veteran sought treatment from BSA Health System (Dr. 
H.B.) in March 2003.  Upon examination, the right knee lacked 
5 degrees of extension; flexion was possible to 100 degrees.  
He was tender about the medial joint line of the right knee.  
McMurray's sign was equivocal medially.  Anterior drawer sign 
was negative.  There was crepitus and grinding about the 
patellofemoral joint and medial joint line of the right knee 
with effusion.  The left knee also demonstrated crepitus and 
grinding about the patellofemoral joint.  McMurray's sign was 
equivocal laterally.  Drawer sign was normal.  He had near 
full extension; flexion was possible to 110 degrees.  There 
was mild effusion of the left knee.  

X-rays showed near to total loss of the medial joint space of 
the left knee with mild varus tendency.  There were less 
severe changes noted on the right knee.  MRI of the left knee 
showed a tear of the medial meniscus with chronic strain of 
the ACL and a bone contusion.  MRI of the right knee showed a 
suspected tear of the lateral meniscus and contusion and 
arthritic changes with an ACL strain.  Dr. H.B. explained to 
the veteran that he had a significant amount of arthritis and 
that he would most likely require total knee replacement 
surgeries at some time.  The veteran stated that he wanted 
the least invasive procedure possible, and so he underwent 
arthroscopic surgery on both knees in March 2003.  

The veteran underwent another VA examination in April 2003.  
His orthopedic surgeon told him that in would take 
approximately six months before he obtains pain relief.  He 
denied episodes of dislocation and recurrent subluxation.  He 
reported that he must take pain medication on a regular 
basis.  His functional limitations were substantially the 
same as the previous examination.  

Upon examination, there was no swelling, effusion, or 
deformity consistent with severe osteoarthritis.  The left 
knee could be extended to 0 degrees and flexed to 60 degrees.  
The right knee could be extended to 5 degrees and flexed to 
75 degrees.  Extreme flexion of the right knee caused 
cramping in the veteran's posterior right thigh.  Both knees 
displayed medial-lateral instability but no anterior-
posterior or patellar instability.  Films showed changes 
consistent with osteoarthritis in both knees.  

In June 2003, the veteran reported to Dr. H.B. that his right 
knee was doing fine.  He continued to have episodes of pain 
in his left knee.  He was advised to continue with his 
strengthening exercises and was to report back in one year.  

The veteran began receiving Synvisc injections from Dr. 
J.R.L. in December 2003.  The injections worked well but 
began to wear off in April 2004.  When he reported back to 
Dr. J.R.L. in April 2004, his right knee lacked 5 degrees of 
extension, and flexion to 110 degrees.  His left knee lacked 
10 degrees of extension, and flexion to 110 degrees.  

The veteran underwent another VA examination in June 2004.  
He stated that since his last VA examination, he tore up his 
knees when assisting an ill woman who fell.  He attempted to 
support her weight and subsequently began to develop 
increasing knee pain.  He underwent several steroid 
injections.  He reported the pain in both knees to be at a 
constant rate of 4-5 out of 10.  He described the pain as 
aching with occasional sharp pains that are accompanied by 
crepitus.  He reported that both knees were weak, stiff, and 
intermittently swollen.  He also reported weakness (worse in 
the right than left), occasional locking, mild fatigability, 
and lack of endurance.  He again reported that flare-ups 
occur when the weather is humid and that he is unable to walk 
or exercise during a flare-up.  He denied episodes of 
dislocation and subluxation.  The veteran reported that he 
does not need help with activities of daily living.  He was 
fully ambulatory and was able to walk for exercise provided 
he is not experiencing a flare-up of pain.  He took care of 
his wife who was suffering from end-stage pulmonary disease.  

Upon examination, the right knee had moderate subpatellar 
effusion.  The left knee had mild subpatellar effusion.  Both 
knees had external deformities consistent with the presence 
of an osteoarthritis process.  The right knee showed moderate 
mediolateral instability but no anteroposterior or patellar 
instability.  The left knee showed mild mediolateral 
instability but no anteroposterior or patellar instability.  

The veteran's right knee could extend to 0 degrees and flex 
to 72 degrees.  He was asked to flex and extend the knee 
repetitively.  Fatigue was noted at about the 5th repetition 
(although the clinician noted that fatigue set in when the 
veteran began flexing and extending from the hip and not the 
knee).  The veteran did complain of knee pain during the 
repetitions.  After repetitive motion, he was only able to 
flex to 60 degrees with passive assistance. 

The veteran's left knee was able to extend to 15 degrees.  It 
could be flexed to 70 degrees which was 55 additional degrees 
of flexion.  He complained of pain during repetitive 
exercises.  Abnormalities of flexion/extension were noted and 
the veteran reported that he was experiencing "hang ups" 
(partial locking of the knee).  After repetitive activity, 
the veteran was able to flex to 90 degrees from its 15 
degrees of extension.  The clinician diagnosed the veteran 
with traumatic arthritis of the right knee with moderately 
severe residuals and moderate functional impairment; and 
traumatic arthritis of the left knee with moderate to 
moderately severe functional impairment.  



Analysis

Left Knee Disability Based on Limitation of Motion

As noted in the introduction, a temporary total rating has 
been assigned for left knee disability based on limitation of 
motion effective from March 30, 2005, in recognition of the 
veteran's right knee replacement surgery.  Prior to that 
date, a 20 percent rating was in effect for limitation of 
motion.  After reviewing the totality of the pertinent 
evidence, the Board finds that the preponderance of the 
evidence is against entitlement to a rating in excess of 20 
percent prior to March 30, 2005. 

The record shows that upon examination in 2001, extension was 
to 0 degrees and flexion was to 105 degrees.  Although a June 
2002 outpatient report showed a loss of 20 degrees of 
extension, this finding is questionable in light of 
subsequent reports of near full extension in March 2003, 
extension to 0 degrees at the time of an April 2003 
examination, limitation to 10 degrees extension in April 
2004, and limitation of extension to 15 degrees in June 2004.  
Limitation of flexion on these occasions was in the range of 
60 to 90 degrees.  In sum, the pertinent evidence does not 
show that the criteria for a rating in excess of 20 percent 
was warranted for limitation of motion of the left knee prior 
to March 30, 2005.  The criteria for a rating in excess of 20 
percent under Codes 5260 and 5261 were not met.  Moreover, 
the evidence does not warrant compensable separate ratings 
under these Codes for limitation of flexion and limitation of 
extension which would be of any benefit to the veteran.  
Although the limitation of extension to 15 degrees in June 
2004 warrants a 20 percent rating under Code 5261, the 
reported flexion to 70 degrees would not warrant a 
compensable rating under Code 5260. 

Right Knee Disability Based on Limitation of Motion

It appears that the veteran's right knee limitation of motion 
also does not warrant a rating in excess of 10 percent prior 
to June 17, 2005 (the date the temporary total rating has 
been assigned).  At the time of an October 2001 examination, 
extension was to 5 degrees with flexion to 70 degrees (with 
the examiner's assistance).  However, these findings do not 
appear to warrant a rating in excess of 10 percent under 
Codes 5260 or 5261.  The next higher rating of 20 percent 
would require limitation of flexion to 30 degrees or 
limitation of extension to 15 degrees. 

Moreover, range of motion was from 5 degrees to 100 degrees 
in March 2003, from 5 degrees to 75 degrees in April 2003, 
from 5 degrees to 110 degrees in December 2003, and from 0 
degrees to 60 degrees (after repetitive motion and with 
passive assistance) in June 2004.  It appears from the 
examination reports that these readings are reflective of 
range of motion taking pain and fatigue into consideration.  
Comparing these findings with the range of motion codes, the 
Board is unable to find that a rating in excess of 10 percent 
was warranted prior to June 17, 2005, or that separate 
compensable ratings were otherwise warranted under Codes 
5260, 5261.  

Left Knee Disability Based on Instability

The RO has assigned a 10 percent rating for left knee 
instability under Code 5257 for the period prior to the March 
30, 2005, effective date for the temporary total rating.  
After considering the evidence, the Board must conclude that 
the next higher rating of 20 percent is warranted for right 
knee instability prior to March 30, 2005.   

There was no instability of the left knee reported at the 
time of the October 2001 examination.  McMurray's sign was 
reported to be equivocal medially in March 2003.  Moreover, 
medial-lateral instability was reported on VA examination in 
April 2003, but there was no anterior-posterior or patellar 
instability.  At the time of VA examination in June 2004, the 
veteran denied episodes of dislocation and subluxation.  
Clinical examination showed moderate mediolateral instability 
of the right knee.    

The June 2004 examiner described the left knee instability as 
"very mild," and the Board views this description (when 
considered with the clinical findings on the various 
examinations) as showing essentially slight instability.  As 
such, a rating in excess of 10 percent is not warranted under 
Code 5257.  

Right Knee Disability Based on Instability

With regard to entitlement to a rating in excess of 20 
percent for instability of the right knee prior to June 17, 
2005, the June 2004 examiner described the right knee 
instability as moderate.  This appears to be supported by the 
findings on the previous examinations.  There is no 
persuasive competent evidence showing more than moderate 
instability.  


ORDER

Entitlement to rating in excess of 20 percent for service-
connected left knee disability based on limitation of motion, 
prior to March 30, 2005, is not warranted.  Entitlement to a 
rating in excess of 10 percent for service-connected right 
knee disability based on limitation of motion, prior to June 
17, 2005, is not warranted.  Entitlement to a rating in 
excess of 10 percent for service-connected left knee 
disability based on instability, prior to March 30, 2005, is 
not warranted.  Entitlement to a rating in excess of 20 
percent for service-connected right knee disability based on 
instability, prior to June 17, 2005, is not warranted.  To 
this extent, the appeal is denied. 


REMAND

As noted in the introduction, the veteran underwent total 
left knee replacement surgery on March 30, 2005 and total 
right knee replacement surgery on June 17, 2005.  The RO 
issued a rating decision in August 2005 in which it granted 
increased ratings to 100 percent for each knee, effective 
March 30, 2005 and June 17, 2005, respectively, under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2005).  
The RO then assigned 30 percent ratings for the disabilities, 
effective May 1, 2006, for the left knee, and effective 
September 1, 2006, for the right knee.

The Board notes that the 30 percent ratings that are to 
become effective May 1, 2006 and September 1, 2006 are future 
ratings dependent on the severity of the veteran's 
disabilities upon recovering from his total knee replacement 
surgeries.  There is no basis for appellate review of the 
severity of the disabilities at these future dates.  
Appellate review must therefore be deferred pending the 
results of VA examinations to be conducted at the expiration 
of the temporary total ratings now in effect. 

Accordingly, the case is REMANDED for the following actions:

1.  After expiration of the temporary 
total ratings for the knee disabilities, 
the veteran should be afforded a VA 
orthopedic examination for the purpose of 
determining the current severity of his 
right and left knee disabilities.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  Range of motion testing 
should include the point (in degrees) at 
which pain is elicited during such 
testing.  The examiner should also report 
any evidence of additional functional 
loss due to weakness, fatigue, and/or 
incoordination, including during flare-
ups.  The examiner should also report 
whether there is any remaining recurrent 
subluxation or lateral instability and, 
if so, whether it is slight, moderate, or 
severe. 

2.  After completion of the above, the RO 
should review the expanded record and 
determine the proper ratings to be 
assigned.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


